Title: To George Washington from Colonel James Clinton, 15 July 1776
From: Clinton, James
To: Washington, George



May it please Your Excellency
Fort Montgomery [N.Y.] July 15th 1776

Agreable to Your Orders of the 12th Instant I Dispatched an Express to Albany by Land by the way of Esopus and Another to Poughkeepsie to Employ the Ship Carpenters in makeing fire Rafts an Answer to which I Send you with my Return The same Day I Received Your Letter my Brother Came with a Reinforcement of the Millitia and many of them has Come in Yesterday and to Day as for further Particulars my Brothers Letter will Inform you in Regard to them.
I Received a few Days Ago About two Tun of Gun Powder from New Windsor Belonging to the Continent made at Mr Wisners mill out of which I Paid the Tun Due to the Provincial Congress of New York as they had formerly Ordered it Viz 1000 Wt to Dutchess and 1000 Wt to Ulster County they being so much in want of it that I was Oblidged to Let Ulster have three Casks more as many Poor people Lives on the Frontiers and had none and one Cask I Allowed the People at Peeks Kill to Defend themselves where there is A Store of Provisions belonging to the Continent which I have now ordered to this fort in a Sloop.
I Received by Major Rensaler the ½ tun of Iron and five Boxes of Ball I wrote to you for which Come in a good time.
I have Ordered a half Tun of Double Headed Shot to be made at the furnace abt five miles Distance from hence for 32 Pounders some of which has Come Down to Day I think it will be of service if the Enemy Attempts to Pass the Forts.
I have Received Several Arms Since for the Use of my Regiment

from the Committees and Others but are Mostly out of Repair but I hope soon to have them in order as I have five Armourers at work many of the Arms and abt 1000 Wt of Lead I Purchased I Promised to Pay for as soon as they were Delivered to me in order that it might Induce them to Bring in their Arms &amp; at a Moderate price.
I would be Glad if Convenient you would Send by the Bearer 2 or 3 hundred Pounds to Answer such Accts.
We are Much in want of Artillery Men and two Officers or at Least one as we have none at Present Except Lieut. Bryant who had the misfortune to Loosse his arm as I have mentioned in my Last Letter which was A Great Loss to us. I have ordered 10 men out of Each Company in my Regt to Practice with the Artillery that they may Assist them as we have but 15 of them at both Forts. I am Your Excellencys Most Obedient Humle Sert

James Clinton Coll

